Citation Nr: 9929256	
Decision Date: 10/12/99    Archive Date: 10/21/99

DOCKET NO.  93-08 203	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina



THE ISSUE

Entitlement to service connection for post traumatic stress 
disorder.  



REPRESENTATION

Appellant represented by:	The American Legion



WITNESS AT HEARING ON APPEAL

Appellant





INTRODUCTION

The veteran served on active duty from April 1967 to January 
1972.  

The veteran resides in the jurisdiction of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, 
North Carolina.  

The case was previously before the Board of Veterans' Appeals 
(Board) in December 1994 and October 1997, when it was 
remanded for another attempt to verify claimed post traumatic 
stress disorder (PTSD) stressors.  


FINDINGS OF FACT

1.  There is sworn testimony evidence of PTSD stressors.  

2.  There are diagnoses of PTSD from competent medical 
sources.  

3.  There are competent medical opinions linking the 
currently diagnosed PTSD to the stressors reported by the 
veteran.  


CONCLUSION OF LAW

The claim for service connection for PTSD is well grounded.  
38 U.S.C.A. § 5107(a) (West 1991).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by wartime 
service.  38 U.S.C.A. § 1110 (West 1991).  

A well-grounded claim for service connection generally 
requires medical evidence of a current disability; evidence 
of incurrence or aggravation of a disease or injury in 
service as provided by either lay or medical evidence, as the 
situation dictates; and, a nexus, or link, between the 
inservice disease or injury and the current disability as 
provided by competent medical evidence.  Cohen v. Brown, 10 
Vet. App. 128, 137 (1997); Caluza v. Brown, 7 Vet. App. 498 
(1995) aff'd per curiam, 78 F.3d 604 (Fed.Cir. 1996) (table); 
see also 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303 (1998); 
Layno v. Brown, 6 Vet. App. 465 (1994); Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  

In July 1992, the veteran presented sworn testimony at an RO 
hearing.  The testimony was to the effect that his unit was 
attacked after moving to Quang Tri and that a friendly fire 
incident there seriously injured a member of his unit.  The 
veteran is competent to report injury during service and the 
credibility of his report of stressors during service is 
presumed for the purpose of determining if he has met the 
threshold requirement of presenting evidence of a well 
grounded claim.  Therefore, veteran's sworn testimony 
provides evidence of injury in service.  

Mild PTSD was diagnosed on VA examinations in October 1989 
and November 1995.  These diagnoses by trained medical 
personnel provide competent evidence of current disability.  

The October 1989 and November 1995 examinations also provided 
medical opinions linking the current disability to the 
reported stressors.  

As there is evidence on each of the three critical elements 
required for a well grounded claim, the veteran's claim for 
service connection for PTSD is well grounded.  



Special Requirements for PTSD

There are special requirements for service connection for 
PTSD.  Previously, service connection for PTSD required 
medical evidence establishing a clear diagnosis of the 
condition, credible supporting evidence that the claimed 
inservice stressor actually occurred, and a link established 
by medical evidence, between current symptomatology and the 
claimed inservice stressor.  If the claimed stressor was 
related to combat, service department evidence that the 
veteran engaged in combat, or that the veteran was awarded 
the Purple Heart, Combat Infantryman Badge, or similar combat 
citation would be accepted, in the absence of evidence to the 
contrary, as conclusive evidence of the claimed inservice 
stressor.  38 C.F.R. § 3.304(f) (1998).  

To comply with the decision of the Court in Cohen v. 
Brown, 10 Vet. App. 197 (1997) VA issued a final rule, 
effective March 7, 1997, the date of the Cohen v. Brown 
decision, amending 38 C.F.R. § 3.304(f) to read as 
follows:  

Service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with [38 C.F.R. 
]§ 4.125(a); a link, established by medical evidence, 
between current symptoms and an in-service stressor; and 
credible supporting evidence that the claimed in-service 
stressor occurred.  If the evidence establishes that the 
veteran engaged in combat with the enemy and the claimed 
stressor is related to that combat, in the absence of 
clear and convincing evidence to the contrary, and 
provided that the claimed stressor is consistent with the 
circumstances, conditions, or hardships of the veteran's 
service, the veteran's lay testimony alone may establish 
the occurrence of the claimed in-service stressor.  If 
the evidence establishes that the veteran was a prisoner-
of-war under the provisions of § 3.1(y) of this part and 
the claimed stressor is related to that prisoner-of-war 
experience, in the absence of clear and convincing 
evidence to the contrary, and provided that the claimed 
stressor is consistent with the circumstances, 
conditions, or hardships of the veteran's service, the 
veteran's lay testimony alone may establish the 
occurrence of the claimed in-service stressor.  64 Fed. 
Reg. 32807 (June 18, 1999), to be codified at 38 C.F.R. 
§ 3.304(f) (1999).  


ORDER

The claim for service connection for PTSD is well grounded.  
To this extent only, the claim is granted.  


REMAND

Once the veteran has presented evidence of a well grounded 
claim, VA has a duty to assist him in its development.  
Murphy v. Derwinski, 1 Vet. App. 78, 81 (1990).  

This case presents a novel complication.  Information from 
the U.S. Armed Services Center for Research of Unit Records 
(USASCRUR) [previously the United States Army and Joint 
Services Environmental Support Group (ESG)], shows that the 
129th Main Support Company, located at Cam Ranh Bay, Vietnam, 
was redesignated to the location of Headquarters Company A, 
63rd Maintenance Battalion, located in Nha Trang, Vietnam.  
Orders were cut and the units exchanged guidons (and 
identities).  Personnel remained the same.  The 63rd became 
the 129th, staying at Nha Trang.  The 129th became the 63rd, 
staying at Cam Ranh Bay, and later moving to Quang Tri.  

ESG sent a history of the Nha Trang unit.  However, the 
veteran was assigned to the Cam Ranh Bay/Quang Tri unit.  The 
Board's previous Remand asked the RO to get the records for 
the proper unit from USASCRUR.  The RO outlined the problem 
and asked USASCRUR for the correct records.  USASCRUR 
responded that its previous response addressed the veteran's 
claim and sent another copy of the records for the wrong 
unit.  USASCRUR did not state that it did not have the 
records for the Cam Ranh Bay/Quang Tri unit, so this 
possibility must be considered.  VA has a duty to assist the 
veteran in the development of a well grounded claim.  This 
duty is heighten when Government records are involved.  
Moreover, the United States Court of Appeals for Veterans 
Claims (Court) has held that a Remand by the Board confers on 
the veteran, as a matter of law, the right to compliance with 
the remand orders.  See Stegall v. West, 11 Vet. App. 268 
(1998).  That means the veteran has a right to have VA obtain 
the correct records, if they are available.  

While the Board regrets the further delay, under these 
circumstances, the RO should either get the correct unit 
records from USASCRUR or have that organization state that it 
does not have records for the veteran's unit.  

The case is REMANDED to the RO for the following:  

1.  The RO should contact USASCRUR and 
point out that the previous responses 
were not adequate and VA now has 2 
histories of the wrong unit, the one 
which became the 129th Main Support 
Company.  The RO should emphasize the 
change and confusion of unit identities 
and ask USASCRUR to make another attempt 
to verify the veteran's stressors.  We 
need the history of the unit which became 
the 63rd Maintenance Battalion.  

It should be emphasized that the veteran 
served with the 129th Maintenance Support 
Company from October 1967 to June 1968 
and with the 63rd Maintenance Battalion 
from June 1968 to October 1968.  We need 
the history of the unit which became the 
63rd Maintenance Battalion.  

The RO should specifically request 
information on elements of the 63rd 
Maintenance Battalion stationed in Quang 
Tri.  

If there are no histories available for 
the 63rd Maintenance Battalion after June 
1968, the RO should specifically ask 
USASCRUR to state that is the case.  

In this case, the duty to assist the 
veteran in the development of Government 
records may require the RO may to engage 
in some correspondence with USASCRUR to 
resolve this complex situation.  The case 
should not be returned to the Board until 
the proper unit records are obtained or 
USASCRUR states that records for the 
veteran's correct unit are not available.  

2.  If USASCRUR does not provide the 
proper unit history, the veteran should 
be notified and his assistance requested.  

3.  When the development above has been 
completed, the case should again be 
reviewed by the RO on the basis of the 
additional evidence.

If the decision remains adverse to the appellant, he and his 
representative should be furnished with a supplemental 
statement of the case.  The case should thereafter be 
returned to the Board for further review, as appropriate.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	CLIFFORD R. OLSON
	Acting Member, Board of Veterans' Appeals



 


